DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 9/2/2021 amended claims 10 and 18.  Applicants’ amendments overcome the claim objections from the office action mailed 4/19/2021; therefore the claim objections are withdrawn.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejection over Yake in view of Day from the office action mailed 4/19/2021; therefore this rejection is maintained below.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 10-13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yake et al., US Patent Application Publication No. 2004/0042868 (hereinafter referred to as Yake) in view of Day, US Patent No. 5,260,100 (hereinafter referred to as Day).          
	Regarding claims 10-13, 15-16 and 18-19, Yake discloses a coating agent for a fastener, such as a screw (see Title and Para. [0069]) and a weldable metallic fastener comprising: a flange configured to be welded to a surface; a threaded body portion at least partially coated with a coating layer (as recited in claim 11) (Claim 75 of Yake) obtained by applying as an aqueous composition (Para. [0009]) an organic co-solvent, a binder, 2 to 8 wt% of micronized polytetrafluoroethylene or polyethylene wax (first solid lubricant as recited in claims 10 and 18-19) and micronized polyethylene, such as, 12 to 20 wt% of polyvinyl chloride (second solid lubricant as recited in claims 10 and 19).  The binder includes phenoxy resin, epoxy resin, or both (as recited in claim 16) (Para. [0009], [0030], [0052] and [0061] and see Claims 75-76 of Yake).   
	Yake further discloses the coating compositions of the invention are generally heated or baked for a short period of time to dry, coalesce, and, if appropriate to effect cure or crosslinking, of the coating (solidifying the applied coating agent as recited in claims 10 and 13) (Para. [0055]) in a drip or spray method of coating (as recited in claim 12) (see discussion above regarding “drip” and paragraph 40 for “spray”).    

	Day discloses a method of making a screw threaded fastener for fixing cladding to a building includes the steps of applying a mastic covering to a screw threaded portion of the fastener, and applying a non-sticky protective coating to the outside of the mastic covering so as to prevent the fasteners from sticking together during handling and packaging of the same.  Preferably the protective coating is as coating of a waxy substance and is applied to the outside of the mastic covering by means of a dipping or spraying process or operation.  The fasteners are then easy to use and form a water-tight, moisture and vapor-proof seal with respect to their supports or substrates.  The waxy coating may also be applied to the drill point so as to act as a lubricant during driving of the fastener (as recited in claim 10) (see Abstract) wherein the lubricant comprises a waxy substance which includes microcrystalline wax (as recited in claim 15) (Col. 2-3/L. 63-5).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the screws of Day as a coated fastener such as those disclosed in Yake as it is a simple substitution of one known element for another in order to obtain predictable results.      
 
Response to Arguments
6.	Applicants’ arguments filed 9/2/2021 regarding claims 10-13, 15-16 and 18-19 have been fully considered and are not persuasive.    
	Applicants argue that the combination of references is improper as if the combination would change the principal operation of the references.  This argument is 
This is further buttressed by the fact that the composition of Yake is not being modified by the disclosure of Day.  Therefore there would be no additional layers and even of there were the claims use “comprising of” language which is open-ended and allows for the inclusion of additional components without obviating the rejection.   
Applicants continue argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejection set forth.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have compared their formulations against the closest prior art as shown in the response filed 4/13/2021    
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require very specific solid lubricants in very narrow concentrations which are broadly 

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771